           Case 2:18-cv-03208-PD Document 46 Filed 01/13/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 COMMONWEALTH OF PENNSYLVANIA et al.,

                                Plaintiffs,

                        v.                                     No. 2:18-cv-03208-PD

 DEFENSE DISTRIBUTED et al.,

                                Defendants.


                             NOTICE OF VOLUNTARY DISMISSAL

       Plaintiffs Commonwealth of Pennsylvania, Governor Tom Wolf, Attorney General Josh

Shapiro, and the Pennsylvania State Police voluntarily dismiss this action pursuant to Federal

Rule of Civil Procedure 41(a)(1)(A)(i). Under that rule, a plaintiff may dismiss an action without

a court order by filing a notice “before the opposing party serves either an answer or a motion for

summary judgment,” as is the case here. See id.1

January 13, 2021                                   Respectfully submitted,

                                                   JOSH SHAPIRO
                                                   Attorney General
                                                   Commonwealth of Pennsylvania

                                                    /s/ Michael J. Fischer
                                                   MICHAEL J. FISCHER
                                                   Chief Deputy Attorney General
                                                   JACOB BOYER
                                                   Deputy Attorney General
                                                   Office of Attorney General


       1
          Plaintiffs take this action in light of the Ninth Circuit’s dismissal of Defendant Defense
Distributed’s appeal in Washington v. U.S. Dep’t of State, see ECF No. 30, Case No. 20-35391
(9th Cir. July 21, 2020), petition for rehearing en banc denied, ECF No. 32 (Jan. 5, 2021), as
well as the incoming administration’s announced intention to reverse the regulations giving rise
to Washington and this litigation.
Case 2:18-cv-03208-PD Document 46 Filed 01/13/21 Page 2 of 3

                                                  Notice of Voluntary Dismissal
                                                      PA v. Defense Distributed


                                 Signature Block Continued

                                 1600 Arch Street
                                 Suite 300
                                 Philadelphia, PA 19103
                                 (215) 560-2171
                                 mfischer@attorneygeneral.gov

                                 Counsel for Plaintiffs




                             2
          Case 2:18-cv-03208-PD Document 46 Filed 01/13/21 Page 3 of 3




                                CERTIFICATE OF SERVICE


       I hereby certify that on January 13, 2021, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system. Service will be accomplished via operation of the

CM/ECF system on participants in the case who are registered CM/ECF users and by first-class

mail on the following:


                         HANNAH ROBLYER
                         BECK REDDEN LLP
                         1221 MCKINNEY ST SUITE 4500
                         HOUSTON, TX 77010

                         JOSH BLACKMAN
                         1303 SAN JACINTO ST
                         HOUSTON, TX 77002


                                             /s Michael J. Fischer
                                             Michael J. Fischer
                                             Chief Deputy Attorney General
